Title: To Benjamin Franklin from John Morgan, 10 October 1765
From: Morgan, John
To: Franklin, Benjamin


Dear Sir
Philada. Octr: 10. 1765
I am under so many Obligations to You that I fear I shall never have it in my power to make you any due acknowledgement. If a Mind filled with esteem and regard for You could be a proper Apology for the want of a better return, I should have no difficulty to make one. Very many Instances of your readiness to oblige those of whom you have ever been pleased to entertain a good opinion, and the actual favours you have conferred upon them offer themselves to my Memory with the strongest evidence of your friendly disposition; Be assured Sir, that the many kindnesses you have shewn not only to myself but to my relations and friends have operated powerfully with me to create a lively remembrance of your Goodness which I shall carefully cherish.
The Design of this Letter is to thank You for having been pleased to advance the usual fees for me upon being admitted a fellow of the royal Society.
I am sorry I should have occasion to excuse myself for having put any friend of mine to the trouble. I confess it has an unfavourable appearance, and that I may not labour under the suspicion of a criminal Neglect I beg leave to inform You what I did in this affair before I left England.
In a Discourse with Mr. Bevan whom I commissioned to pay the fees if I should be admitted, he was sure I would not be charged for it on Account of my Non-Residence. Unwilling however to leave it to chance I engaged him to pay the fees when called upon for that purpose. He promised to speak to, and desire, Mr. Collinson to call upon him about it, which I also did myself. I suppose Mr. Collinson afterwards forgot it, and Mr. DeCosta observing Dr. Fothergills Name amongst the first in the recommendatory certificate called upon him, which no doubt surprized him, as he was not previously informed thereof. I am therefore much obliged to You for the friendly Office you have done me in advancing this sum for me, which you are so good as to acquaint me that Mr. Powel has repaid. I thank You also for your kind Congratulations on my being elected Professor of Medicine in the College. I shall by this Vessel send You a printed Copy of my Discourse which I shewed You in MS.
Before I quit this, give me leave to inform You that on the 5th Ult. I was marry’d to Miss Molly Hopkinson who is well and joins me in sincere Compliments to You. Please to present my best respects to Dr. Watson to whom I would now write but for want of liesure. I remain with great respect Sir Your much obliged Friend and most obedient humble Servant
John Morgan
Dr. Franklin
 
Addressed: To / Doctr. Benjamin Franklin LLD. / at Mrs Stevensons / In Craven-street / Westminster / per favr of / Capt. Friend
